Title: To Benjamin Franklin from Richard Gridley, 29 October 1778
From: Gridley, Richard
To: Franklin, Benjamin


Dear Sir
Boston October 29 1778
Possibly you may remember the Conversation we had at General Washingtons Quarters at Cambridge, relating to Mines; which I said we had a Great plenty of in this Country; and an observation I then made to you, that Congress need not be Timerous in Emiting Paper Currency, as the Mines if properly Attended to, woud enable them to Redeem their paper Currency; and otherwise be of Infinite Service to the States. My son Joseph is the bearer of this, who is in the mercantile way, by whom I have sent a number of Samples of Mines, many of them are Valuable, and in good Situations for working Shafts, and Levels, and all of them well wooded and water’d; I have directed my son to shew you the Samples, that you may if you think proper, direct him where the Samples may be examin’d, and if on examination any of them shou’d be found Valuable, by the French Mineralists, I am persuaded it will be a pleasure and Satisfaction to you, because great Remittances may be made to France &c. in return for their Manufactures; and as soon as our Troublesome Times are over, may publickly and privately be carried on; I woud have sent more Samples of Mines, but had so little notice of my sons going, I had not time enough to send for them: I am desirous you shou’d have the Inspection of them, and get such Tryals made of them as may Convince you of the reality; I have no motive but the general Good, which I doubt not will be a Sufficient Apology for giving you the Trouble of this Information; and am Dear Sir with the Greatest Veneration and Sincerity Your Most Obedient Humb Servant
Richd. Gridley
His Excellency Benja. Franklin Esqr
 
Notation: Richard Gridley, Boston 29. 8bre. 1778. concerning the Mines of America.
